Motion by respondent, pursuant to rule 691.13 of this court (22 NYCRR), to suspend Jack Gottlieb, an attorney admitted to practice in this court on October 25, 1950 under the name Jacob Gottlieb, from the practice of law on the ground that the respondent is incapacitated by reason of a drug addiction problem (cocaine).
Motion granted. The respondent Jack Gottlieb is hereby suspended immediately from the practice of law, pending the further order of this court.
The following named attorney is appointed to take inventory of the respondent’s files and to protect the interest of his clients:
Martin Siegelbaum, Esq.
26 Court Street
Brooklyn, New York 11242
Mollen, P. J., Lazer, Mangano, Gibbons and Thompson, JJ., concur.